In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00380-CV

JACKSBORO NURSING OPERATIONS,               §   On Appeal from the 271st District Court
LLC, Appellant
                                            §   of Jack County (19-10-120)

V.                                          §   March 24, 2022

NADINE NORMAN, INDIVIDUALLY; AS             §   Memorandum Opinion by Justice Womack
THE REPRESENTATIVE OF THE ESTATE
OF ASHLEY NORMAN, DECEASED; AS
NEXT FRIEND OF E.N. AND J.L.,
MINORS; AND ON BEHALF OF ALL
WRONGFUL DEATH BENEFICIARIES,
Appellee

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order is

affirmed.

      It is further ordered that appellant Jacksboro Nursing Operations, LLC shall

bear the costs of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By /s/ Dana Womack
   Justice Dana Womack